PER CURIAM.
This is a motion for an appeal from a judgment of approximately $700 in favor of the plaintiff in an action to recover under a farm-tenancy contract. We have considered the plaintiff’s contentions that the trial was improperly held at a special term of court; that the judgment was contrary to the evidence, instructions and verdict ; and that there was error in the admission and exclusion of evidence. We find no prejudicial error.
The motion for appeal is overruled and the judgment stands affirmed. .